     UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK


     In re:                                                           Chapter 11

     SEARS HOLDINGS CORPORATION, et al.1                              Case No. 18-23538 (RDD)

                                          Debtor.



                                  NOTICE OF APPEARANCE AND
                           REQUEST FOR NOTICES AND SERVICE OF PAPERS


              PLEASE TAKE NOTICE that Cravath, Swaine & Moore LLP appears in this matter

     on behalf of Stanley Black & Decker, Inc. and affiliated entities, in accordance with Rule

     9010, Federal Rules of Bankruptcy Procedure, and requests that copies of all pleadings and

     other papers, including, without limitation, all notices, motions, applications, objections,

     responses, lists, schedules, statements, and all other matters arising in these Chapter 11

     cases, be served upon Paul H. Zumbro at the address set forth below:

                                                  Cravath, Swaine & Moore LLP
                                                        Worldwide Plaza
                                                       825 Eighth Avenue
                                                   New York, New York 10019
                                                      Tel: (212) 474-1036
                                                      Fax: (212) 474-3700
                                                     pzumbro@cravath.com


      1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546); Sears
Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); A&E Factory Service, LLC (6695); A&E
Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc.
(6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears
Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742);
Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc.
(2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
(0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); Big Beaver of Florida
Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL
Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of
Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation
(4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert
Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
(None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC
(9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate headquarters is 3333
Beverly Road, Hoffman Estates, Illinois 60179.
       PLEASE TAKE FURTHER NOTICE that the foregoing request includes, without

limitation, the notice of any application, motion, petition, pleadings, request, complaint or

demand, whether formal or informal, whether written or oral, and whether transmitted or

conveyed by mail, overnight delivery, telephone, email or otherwise, or made with regard to the

referenced cases or any proceedings therein.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

later appearance, pleading, claim or suit shall waive (1) the referenced parties’ rights to have

final orders in non-core matters entered only after de novo review by a United States District

Judge, (2) the referenced parties’ rights to trial by jury in any proceeding so triable in these cases

or any case, controversy, or proceeding related to these cases, (3) the referenced parties’ rights to

request the United States District Court to withdraw the reference or to abstain, in any matter

subject to mandatory or discretionary withdrawal or abstention, (4) any objection to the

jurisdiction of this Bankruptcy Court for any purpose other than with respect to this notice, or (5)

any other rights, claims, actions, defenses, setoffs, or recoupments under agreements, in law, in

equity, or otherwise, all of which rights, claims, actions, defenses, setoffs, and recoupments are

expressly reserved.

Dated: October 18, 2018


                                                    CRAVATH, SWAINE & MOORE LLP

                                           By :     /s/ Paul H. Zumbro
                                                    Paul H. Zumbro

                                                    Paul H. Zumbro
                                                    Worldwide Plaza
                                                       825 Eighth Avenue
                                                           New York, NY 10019
                                                              Tel: (212) 474-1036
                                                              Fax: (212) 474-3700
                               CERTIFICATE OF SERVICE

I hereby certify that on October 18, 2018, I electronically filed the annexed Notice of

Appearance on behalf of Stanley Black & Decker, Inc. and affiliated entities, using the ECF

system, which will send notification of such filing by operation of the Court’s electronic

systems. Parties may access this filing via the Court’s electronic system.




                                     /s/ Paul H. Zumbro
                                      Counsel for Stanley Black & Decker, Inc. and affiliated entities
